DETAILED ACTION

Status of Claims
In the claims filed 06/17/2022, claims 1-16 were pending.  Claims 1 and 5 were currently amended.  Claim 16 was new.  Claims 7-15 were withdrawn from examination.

Status of the Previous Objection to the Drawings
The previous objection to the drawings is withdrawn in view of the amendment to the specification filed 06/17/2022.

Status of the Previous Double Patenting Rejection
The previous provisional nonstatutory double patenting rejection of instant claims 1-4 and 6 over claims 1, 2, 5, 6, and 10 of copending Application No. 16/604,399 in view of Naruse et al. (US 2014/0077486 (A1)) and Jhaveri et al. (US 2015/0166803 (A1)) is withdrawn in view of the amendment to claim 1.

Status of Withdrawn Claims
This application is in condition for allowance except for the presence of claims 7-15 directed to inventions non-elected without traverse.  Accordingly, claims 7-15 have been cancelled.  See MPEP § 821.02.
Additionally, the non-elected claims are not eligible for rejoinder because they do not require all limitations of the allowed claims.  See MPEP § 821.04(b).

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7-15.		(canceled)


Allowable Subject Matter
Claims 1-6 and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks filed 06/17/2022 are persuasive.  The closest prior art is Yamashita et al. (US 2017/0209927 (A1)), which teaches a material set (kit) for solid freeform fabrication (three-dimensional printing).  The set includes metal particles; water; organic material comprising polymers; and a cross-linking agent.
The organic material has an average particle diameter of 3-15 µm, which exceeds the claimed range.  If the average particle diameter is less than 3 µm, the organic material agglomerates, causing agglomeration of metal particles (para. [0090]).  Additionally, the organic material particle dissolves when in contact with water (para. [0112]), suggesting that it cannot be dispersed in the binder fluid, which comprises water, as claimed.  
Furthermore, Yamashita discloses an example cross-linking agent of adipic acid dihydrazide, but does not specify an aromatic dihydrazide.  The instant specification shows that an aromatic dihydrazide (PB inventive examples) improves the average maximum tensile stress of a press bar by about two times compared to press bars made with alkyl dihydrazides such as adipic dihydrazide (CPB-1 comparative examples).  Tables 3-5; FIG. 6-8; para. [0090], [0100].  Thus, the prior art neither teaches nor suggests the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0177122 (A1) to Naruse et al. discloses a powder for 3D modeling.  The powder includes a base particle and a resin.  Abstract.  The solvent can be water.  Para. [0079].  The cross-linking agent can be dihydrazide compounds.  Para. [0084], [0089].  The solvent dissolves the resin (para. [0122]), and the solution contains no solid material such as particles or highly viscous polymer (para. [0126]).
US 2018/0236724 (A1) to Compton et al. discloses a magnetic ink composition for printing a 3D bonded magnet.  Abstract.  The ink composition includes magnetic particles (para. [0025]); polymer binder (para. [0026]); solvent such as acetone, ethanol, methanol, or hexane (para. [0028]); and latent curing agent such as adipic dihydrazide (para. [0029]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 31, 2022